DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claims 1, 10, 11: A) it is not clear what applicant means on the basis of correlation. How the correlation was obtained? How one skilled in the art would know how to average the plurality of temperature distributions without knowing how to obtain a correlation?
B) it is not clear what applicant means by a distance direction (see also claim 4). Does applicant mean a direction along which the optical fiber is extended/ longitudinal direction?
Claim 2: it is not clear what applicant means by range or degree of averaging.
an inverse filter would further limit claim 1 which claim 3 is dependent on. How the inverse filter is obtained?
Claim 7: it is not clear how a determination unit perform determination regarding abnormality. How a difference between each acquired corrected measured temperature is obtained? How each temperature is corrected? How a determination unit is structurally related to the rest of the claimed elements?
Claim 8: it is not clear how a first threshold value, a second threshold value and a third threshold value are obtained.
Claims 2-9 are rejected by virtue of their dependency on claim 1.
Furthermore, please note, in the rejection on the merits, the Examiner rejected claims “as best understood by the Examiner”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015152339A [hereinafter JP] in view of  JP S60169576U [hereinafter JP2], WO2014091562A [hereinafter WO] and CA 2360979 [hereinafter CA].
For claim 5: JP discloses a method/ device of measuring a temperature distribution of a fluid, the device is comprising a plurality of optical fibers measuring the temperature distribution over a length of the fiber (Abstract), wherein the fluid is a liquid, gas or liquid-gas. The method is based on determining of the backscattering light.
JP2 does not explicitly teach averaging temperature distributions based on correlation, as stated in claim 1.
JP2 teaches calculating correlation/ correlation coefficient phi between the optical fibers 52, 53, 54 of the plurality of optical fibers.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to calculate the correlation/ correlation coefficient between the optical fibers, so as to obtain more accurate results of measurements.
WO discloses a device 30 for measuring temperature distribution in a data center along the plurality of optical fiber 3 (provided at a plurality of server racks), the temperature is measured by a temperature measuring device 30. The average value of the temperature at the plurality of measuring points/ related to positions (of server racks 15) based on backscattering (See Figs. 1, 5, 14 and description).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to average the temperature distributions of the optical fiber, because average data is very well known to be used for statistical, correction and other analyses when compared to reference data. 
It is very well known from statistic to determine an average based on correlation factors/ coefficients between some data/ functions. See, for example, 
CA teaches an average calculator calculating an average based on a correlation data between points.

Official Notice is taken with respect to  the use of the particular material, i.e., polyimide, as stated in claim 9, to coat the optical fibers, the particular material, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time before the effective foiling date of the invention  would provide using routine experimentation would have found obvious to provide for the coating known in the Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to coat the optical fibers with polyimide, so as to protect the optical fiber by using a known material, so as minimize the manufacturing costs.
The method claims will be met during the normal operation of the device stated above.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP, JP2, WO and CA, as applied to claims above, and further in view of Broddergaard et al. (U.S. 7974791) [hereinafter Broddergaard].
JP, JP2, WO and CA disclose the device/ method as stated above.
They do not explicitly teach a metal spiral tube, as stated in claim 11.

Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, so as use a computer with non-transitory readable medium, in order to store the data and make it easily available to the operator, as very well known in the art.
The method claims will be met during the normal operation of the device stated above.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP, JP2, WO and CA, as applied to claims above, and further in view of JP 2005045910A [hereinafter JP3].
JP, JP2, WO and CA disclose the device/ method as stated above.
They do not explicitly teach a metal spiral tube, as stated in claim 4.
JP3 discloses optical fibers 2 protected by a metal spiral tube 5.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to protect the optical fiber with a metal spiral tube, so as protect the optical fiber from harsh environment by using a known in the art protective tube.
The method claims will be met during the normal operation of the device stated above.

Conclusion

It is not possible to apply the prior art to claims 2-3, 6-8 due to the reasons stated above. See 112 rejections.
Vismanathan (U.S. 20150188626) teaches a controller to analyze an average of cross-correlations to determine whether it is a defect in the optical fiber. 
This would suggest that, and the average) of the cross-correlation of the optical fiber (parameter) is determined and analyzed 
CN 104568367A discloses a software to determine correlation of the optical fiber.
JP2012122942A discloses the device and teaches that the measured temperature value is based on correlated temperature M5 by taking an average of temperature distributions M4 and M2
WO2014083931A1 discloses a backscatter measuring instrument 1, the station that includes a plurality of optical fibers (not shown), a facility server that collects information, measuring temperature distribution of an object/ pipeline.
WO2014091562A discloses a device 30 for measuring temperature distribution in a data center along the plurality of optical fiber 3 (provided at a plurality of server racks), the temperature is measured by a temperature measuring device 30. The average value of the temperature at the plurality of measuring points/ related to positions (of server racks 15) based on backscattering (See Figs. 1, 5, 14 and description).
JP 2012141241A Teaches a temperature measurement system 10 measures temperature distribution of the space using backscattering light of the plurality of average temperature of the length portion/ distance direction of the fiber could be obtained.
JP 3690252B2 discloses a device comprising a temperature distribution measuring sensor 1, 4 comprising a plurality of optical fibers, the device detects a scattered light (by device 2) returning from the optical fiber and an average covering of the optical fibers, a calculator/ controller calculating a temperature distribution along the optical fiber of the sensor [0034], [0037].
It is very well known in the art to use similar optical fibers to sense the same parameter, see, for example, CN 101490522B who senses temperature with a plurality of similar/ correlated optical fibers. [0034]
EP 1812816B1 teaches to make calculations correlated to a number of optical fibers.
JP H1164044A teaches determine an average temperature distribution of a plurality/ four optical fibers obtained by calculating ratio of Stokes (based on back/ backward scattered light) to anti-Stokes, Fig. 1.
JP S60169576U teaches calculating correlation/ correlation coefficient phi between the optical fibers 52, 53, 54 of the plurality of optical fibers.
JP 2015152339A discloses a method/ device of measuring a temperature distribution of a fluid, the device is comprising a plurality of optical fibers measuring the temperature distribution over a length of the fiber (Abstract), wherein the fluid is a liquid, gas or liquid-gas. The method is based on determining of the backscattering light.
liquefied gas in a storage tank based on backscattering of a plurality of optical fibers 2a, 2b (entire disclosure, Fig. 23).
JP 2016176788A teaches correlating coefficient between rising temperature distribution and steps, Fig. 5
Sullivan et al. (U.S. 20180152762) [0044] teaches to determine an average based on correlation.
Urisaka et al. (U.S. 20030107568) teaches to determine an average based on correlation between obtained data (shape and distance to another segment) [0134].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).